DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/11/2020. It is noted, however, that applicant has not filed a certified copy of the CN2020105295762 application as required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 10-11 of claim 1, “wherein advancing the reel of fiber cloth at a linear speed of 0.1-0.3m/s” should read “wherein the reel of fiber cloth is advanced at a linear speed of 0.1-0.3m/s” or “advancing the reel of fiber cloth at a linear speed of 0.1-0.3m/s” by removing “wherein” in order to correct grammatical errors.
In line 15 of claim 1, “position sputtering targets in the following order” should read “the sputtering targets are positioned in the following order”
In line 17-19 of claim 1, “sputtering all the targets simultaneously to form a multi-layer of bactericidal film layer of silicon carbide and silver” should be rewritten as “sputtering all of the targets simultaneously to form a multi-layer bactericidal film of silicon carbide and silver layers” or a similar amendment to correct grammatical errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 5-7 claim 1, the limitation “supplying a DC power and a mid-frequency power” is unclear as to what the DC and mid-frequency power are applied to (i.e. substrate or targets, and which targets).
In lines 5-7 of claim 1, the limitation “wherein the duty ratio is 20-30% is unclear as to whether the duty ratio applies to the DC power, mid-frequency power, or both.
In lines 19-20 of claim 1, “wherein the silicon targets act as a bonding layer between the bactericidal film and the substrate” is unclear because, in line 8, only a single silicon target is recited. Therefore, it is unclear whether “the silicon targets” refers to all targets containing silicon or only the pure silicon target. Furthermore, it is unclear how the silicon targets “act” as a bonding layer because the target is not directly on the substrate. This may be clarified by specifying that the silicon target “forms” a bonding layer or by amending the limitation to recite a “silicon layer” acts as a bonding layer.
In lines 22-23 of claim 1, the limitation “letting the chamber cool after waiting for 5-10 minutes” is unclear as to whether the chamber is cooled by waiting for 5-10 minutes or if the chamber is allowed to cool after waiting for 5-10 minutes.
Claims 2-3 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mai (CN 111636198 A) in view of Anschel (US 5631498 A), Chen (US 20070128826 A1), Tao (CN 102179970 A), Lai (CN 109485271 A), and Ma (CN 104944798 A).
Regarding claim 1, Mai (CN 111636198 A) teaches a method of preparing a sterilization (bactericidal) film on fiber cloth (para 0007) comprising a pretreatment of cleaning a reel of fiber cloth and (blow) drying the reel at low temperature (para 0008), placing the reel of fiber cloth into a vacuum furnace (chamber) and vacuuming the chamber to 1x10-3 Pa (para 0009), applying a power of 30-40 V wherein the duty cycle (ratio) is 20%-30%, introducing argon gas to increase the chamber pressure to 0.3 Pa, wherein a silicon carbide and silver target are initiated, then starting the reel of fiber cloth at an advancing linear speed of 0.1-0.3 m/s, wherein the current density of the silicon carbide target is 6 A and the current density of the silver target is 0.4 A (para 0010). Mai also teaches that in the advancing direction of the fiber cloth the targets are arranged in the order of silicon carbide, silver, silicon carbide, silver, silicon carbide, and silver and the targets are sputtered simultaneously (para 0010), thus forming a multi-layer bactericidal film layer on the fiber cloth. Mai also teaches turning off the sputtering targets, 
Mai teaches regulating the chamber temperature to 4 °C (para 0010). Though Mai fails to explicitly teach the chamber temperature is regulated to 10-20 °C, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 4 °C is so close to the claimed range of 10-20 °C that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature of 10-20 °C with a reasonable expectation of success and with predictable results.
	 Mai fails to explicitly teach injecting air into the chamber intermittently. 
	However, Anschel (US 5631498 A), in the analogous art of sputtering, teaches ducts for controlling the pressure during deposition can be used to purge and renew the atmosphere (inject gas) intermittently (col 7 line 43-60). Because Anschel teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vent the chamber of Mai to atmospheric pressure using the ducts of Anschel that purge and renew the atmosphere intermittently with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	The combination of Mai and Anschel fails to explicitly teach a silicon target wherein the silicon target is placed before the alternating silicon carbide and silver targets and wherein the silicon acts as a 
	The combination of Mai, Anschel, and Chen fails to explicitly teach supplying a DC power, wherein the DC voltage is 600-1000 V, and that the silicon target has a current of 4-6 A.
	However, Tao (CN 102179970 A), in the analogous art of sputtering, teaches sputtering a silicon film from a silicon target using a pulsed DC voltage of 600-800 V (para 0019). Additionally, Lai (CN 109485271 A), in the analogous art of sputtering, teaches sputtering a silicon target using a DC power supply and a target current of 4-8 A (para 0015). Because Tao and Lai teach that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sputter the silicon targets of Mai in view of Chen with a DC voltage of 600-800 V and a current of 4-8 A with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Though the combination of Mai, Anschel, Chen, Tao, and Lai fails to explicitly teach that the current of the silicon target is 4-6 A, one would have expected the use of any value within the Lai range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having 
	The combination of Mai, Anschel, Chen, Tao, and Lai fails to explicitly teach a mid-frequency power. However, Ma (CN 104944798 A), in the analogous art of sputtering, teaches sputtering a SiC layer using a SiC target with an intermediate frequency AC power supply (para 0029). Because Ma teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sputter the SiC target of Mai with an intermediate frequency (mid-frequency) AC power supply with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Regarding claim 2, Mai teaches the reel of fiber cloth is cleaned by absorption and removal of surface dust and gas from the cloth and the drying temperature does not exceed 60°C (para 0012).
	Regarding claim 3, Mai teaches the flow rate of argon gas is 100-250 sccm and the coating time is 1-3 minutes (60-180 seconds) (para 0013). Though Mai fails to explicitly teach a coating duration of 10-60 seconds, one would have expected the use of any value within the Mai range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 60-180 seconds, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiuxiang (CN 101080144 A) teaches polymer fiber substrates cannot resist high temperature and thus low-temperature is required. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797